                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


LAURA MULLEN, individually and on                )
behalf of all others similarly situated,         )
                                                 )
               Plaintiff,                        )
                                                 )
               vs.                               )      Case No. 18 C 1465
                                                 )
GLV, INC., RICKY BUTLER, and                     )
CHERYL BUTLER,                                   )
                                                 )
               Defendants.                       )


                            MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Laura Mullen sued GLV, Inc., also known as the Sports Performance Volleyball

Club and Great Lakes Center, and its two co-owners, Rick and Cheryl Butler. Mullen

alleges that the defendants committed fraud by failing to disclose and affirmatively

concealing that Rick Butler raped and sexually abused at least six underage women in

the 1980s. She has asserted claims for common-law fraud, fraudulent concealment,

and unjust enrichment, as well as violations of the Illinois Consumer Fraud Act and the

Illinois Physical Fitness Services Act. Mullen has moved to certify a class of similarly

situated plaintiffs.

                                      Background

       Rick Butler is a volleyball coach in the Chicago suburbs. He and his wife Cheryl

co-own GLV, Inc., which does business under the name Sports Performance Volleyball

Club and Great Lakes Center. GLV offers a wide variety of camps and clinics in Illinois
and nationwide, and it is known for outstanding athletic achievement and its record of

placing participants into top-tier college volleyball programs.

       Several women have accused Rick Butler of sexual abuse and rape when he

coached them in the 1980s. They also allege that Rick and Cheryl Butler used threats

and intimidation to prevent them from speaking out about their experiences. In January

2018, after investigating the allegations, USA Volleyball (the national governing body of

volleyball) banned Rick Butler from participating in the sport for life. For his part, Rick

Butler has admitted that he had sexual relationships with some of his accusers, but he

denies that the women were underage and denies the allegations of rape and abuse.

       Laura Mullen brought this case against Rick Butler, Cheryl Butler, and GLV,

alleging that their attempts to conceal and failure to disclose Rick Butler's alleged

misconduct constitute fraud. Mullen's two daughters participated in volleyball programs

at GLV. She brought claims for common-law fraud, fraudulent concealment, and unjust

enrichment, as well as unlawful deception under the Illinois Consumer Fraud Act (ICFA)

and the Illinois Physical Fitness Services Act (IPFSA). In addition to her fraud claims,

Mullen also alleges that GLV's physical fitness contracts fail to comply with certain

requirements of the IPFSA, which renders the contracts void and entitles her to

statutory damages.

       Mullens proposes to represent a class consisting of "[a]ll individuals who,

between February 27, 2013, and January 20, 2018, paid money to Defendants for youth

volleyball instruction provided by or through GLV in the State of Illinois." Pl.'s Mot. for

Class Cert., dkt. no. 83-1, at 6. For the reasons stated below, the Court grants Mullen's

motion for class certification but narrows the proposed class definition.



                                              2
                                        Discussion

       A party seeking class certification must first show that the putative class meets

the four requirements of Federal Rule of Civil Procedure 23(a): "numerosity, typicality,

commonality, and adequacy of representation." Beaton v. SpeedyPC Software, 907

F.3d 1018, 1025 (7th Cir. 2018). Because Mullen seeks certification under Rule

23(b)(3), she must also show that questions of law or fact common to the class

members predominate over individualized issues and that a class action is the superior

method of adjudicating the case. Fed. R. Civ. P. 23(b)(3); Beaton, 907 F.3d at 1025.

       At the class certification stage, the Court does not "adjudicate the case," but

rather "select[s] the method best suited to adjudication of the controversy fairly and

efficiently." Amgen, Inc. v. Conn. Retirement Plans & Tr. Funds, 568 U.S. 455, 460

(2013) (internal quotation marks omitted). The Court does not assume the truth of the

plaintiff's allegations, however, and makes findings regarding factual disputes as

necessary to rule on class certification. Priddy v. Health Care Serv. Corp., 870 F.3d

657, 660 (7th Cir. 2017).

A.     Ascertainability

       At the threshold, the members of a proposed class must be ascertainable, which

means that the class must be "defined clearly and based on objective criteria." Mullins

v. Direct Dig., LLC, 795 F.3d 654, 659 (7th Cir. 2015). The proposed class in this case

is clearly defined and does not incorporate impermissible criteria, such as subjective

mental states or entitlement to relief on the merits. See id. at 659-60. It therefore

satisfies the ascertainability requirement.




                                              3
B.     Numerosity

       Rule 23(a)(1) requires that the proposed class be "so numerous that joinder of all

members is impracticable." "Although there is no 'magic number' of class members for

numerosity purposes, when a class numbers at least 40, joinder will be considered

impracticable." Hale v. AFNI, Inc., 264 F.R.D. 402, 404 (N.D. Ill. 2009). According to

the defendants' written discovery responses, in 2018 alone several thousand individuals

participated in GLV's youth volleyball programs in Illinois, which suggests that a

comparable number of individuals likely paid to participate. Because joinder of even a

fraction of those individuals would plainly be impracticable, the class is sufficiently

numerous. Cf. Arnold Chapman & Paldo Sign & Display Co. v. Wagener Equities Inc.,

747 F.3d 489, 492 (7th Cir. 2014) ("[A] class can be certified without determination of its

size, so long as it's reasonable to believe it large enough to make joinder

impracticable . . . .").

C.     Commonality

       A party moving for class certification must show that "there are questions of law

or fact common to the class." Fed. R. Civ. P. 23(a)(2). The Supreme Court has clarified

that commonality requires "not the raising of common 'questions'—even in droves—but,

rather the capacity of a classwide proceeding to generate common answers apt to drive

the resolution of the litigation." Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011). To satisfy Rule 23(a)'s commonality requirement, however, common questions

need not predominate; "for the purposes of Rule 23(a)(2) [e]ven a single [common]

question will do." Id. at 359 (internal quotation marks omitted) (alterations in original).

       The proposed class easily meets the commonality requirement because there



                                              4
are several key issues regarding liability that are capable of class-wide resolution. Five

of the six counts in the complaint depend on allegations of fraud. Each of these claims

requires plaintiffs to prove that the defendants deceived the putative class members.

See 815 Ill. Comp. Stat. 645/10 (IPFSA); Newman v. Metro. Life Ins. Co., 885 F.3d 992,

1000 (7th Cir. 2018) (ICFA); Connick v. Suzuki Motor Co., Ltd., 174 Ill. 2d 482, 496, 675

N.E.2d 584, 591 (1996) (common-law fraud). Proving deceit in this case necessarily

requires Mullen to show that the underlying sexual-abuse allegations against Rick Butler

are true, an issue which can be resolved for the class as a whole. In addition, to prevail

on a fraud claim, the misrepresentation or omission must be material, which under

Illinois law is determined by an objective standard common to the entire class. See

Kitzes v. Home Depot, USA, Inc., 374 Ill. App. 3d 1053, 1061, 872 N.E.2d 53, 60-61

(2007).

       The remaining claim also depends on class-wide proof. In count two, Mullen

alleges that the defendants violated the IPFSA, 815 Ill. Comp. Stat. 645/4, which

requires contracts for physical fitness services to comply with certain requirements. The

defendants' written discovery responses show that they executed substantially identical

contracts with parents and players at all relevant times. See Defs.' Answers to Pl.'s

Interrogatories, dkt. no. 83-6, at 2-5. Whether that agreement comports with the IPFSA

is an essential question of liability shared by the entire class.

       The defendants point to several issues they contend cannot be resolved for the

class as a whole. Although these arguments are relevant to the predominance element

under Rule 23(b)(3), they do not defeat commonality because there is at least one

significant issue whose resolution is essential to the claims of entire putative class. See



                                              5
Bell v. PNC Bank, Nat'l Ass'n, 800 F.3d 360, 374 (7th Cir. 2015) ("[A] court need only

find a single common question of law or fact . . . .").

D.       Typicality

         A named representative's claims are typical of the proposed class if they "arise

from the same events or course of conduct that gives rise to the putative class

members' claims." Beaton, 907 F.3d at 1026. Mullen's claims are typical of the claims

of the class as a whole because they all arise from a common course of conduct—that

is, the defendants' alleged fraud and their allegedly unlawful contracts for physical

fitness services. The defendants' arguments ostensibly challenging the typicality of

Mullen's claims are better understood as challenges to Mullen's adequacy as a class

representative or the predominance of common issues, which the Court discusses

below.

         The defendants also argue that Mullen lacks standing to represent the class

because her claims differ from those of the class members. As the Seventh Circuit has

explained, however, a plaintiff need not satisfy any additional or more stringent standing

requirements in order to serve as a class representative. See Arreola v. Godinez, 546

F.3d 788, 795 (7th Cir. 2008) ("[T]he inherent problem with the idea of 'standing to bring

a class action' is that it 'conflates the standing inquiry with the inquiry under Rule 23

about the suitability of a plaintiff to serve as a class representative.'"); see also Morrison

v. YTB Int'l, Inc., 649 F.3d 533, 536 (7th Cir. 2011). Instead, a class representative

need only meet the ordinary standing requirements of Article III: injury, traceability, and

redressability. Morrison, 649 F.3d at 536. Because Mullen alleges that she suffered a

particularized injury directly traceable to the defendants' conduct that can be redressed



                                              6
through a judicial decision, she has standing to litigate this case.

E.     Adequacy of representation

       The defendants argue that Mullen is not an adequate class representative for

three reasons: her interests in the litigation conflict with those of the class, she is

subject to a unique waiver defense, and she lacks credibility. The defendants also

argue that alleged misconduct on the part of one of Mullen's attorneys precludes him

from serving as class counsel.

       1.     Common interest in the litigation

       The defendants argue that Mullen's interest in the litigation conflicts with the

interests of the putative class members. Conflicts of interest are a bar to class

certification because "[a] class is not fairly and adequately represented if class members

have antagonistic or conflicting claims." Riffey v. Rauner, 873 F.3d 558, 563-63 (7th

Cir. 2017), rev'd on other grounds, 138 S. Ct. 2708 (2018). But this prohibition on

conflicts of interest does not foreclose class certification if there is only "the mere

possibility that a trivial level of intra-class conflict may materialize." Abbott v. Lockheed

Martin Corp., 725 F.3d 803, 813 (7th Cir. 2013).

       The defendants cite evidence that thousands of people have registered for GLV

programs since the onset of this litigation, suggesting that they wish to maintain their

existing contracts with GLV despite the allegations against Rick Butler. They also point

to hundreds of e-mails and other electronic communications that they contend show that

the putative class members continue to support the Butlers and participate in GLV

programs. This evidence, they contend, shows that Mullen is one of only a few "outlying

individuals" who support this litigation. Defs.' Resp. Br., dkt. no. 87, at 9.



                                              7
       This argument is unavailing. The vast majority of the electronic communications

discuss only the quality of the training at GLV, and most do not reference or even imply

awareness of the sexual abuse allegations. And the communications that do refer to

those allegations suggest that the individuals who continue to contract with GLV and

express support for the Butlers credit their denials of wrongdoing—in other words, they

believe the defendant's allegedly fraudulent, ongoing misrepresentations and omissions.

See, e.g., Defs.' Ex. A, dkt. no. 89-1, at 641 (Furey E-Mail); id. at 650-51 (Malloy E-

Mail); id. at 660 (Kuizenga E-Mail); id. at 666-67 (Schuberth E-Mails); id. at 671-72

(Vlietstra E-Mail). By contrast, there is no evidence indicating that these individuals

would continue to patronize GLV and the support the Butlers if they were to cease the

alleged fraud. As Mullen argues, the fact that some putative class members apparently

continue to believe the Butlers' alleged fraud does not suffice to show that they "will

actually be harmed by [the] relief" that Mullen seeks. Spano v. Boeing Co., 633 F.3d

574, 587 (7th Cir. 2011). To the extent the defendants' evidence on this issue is

relevant at all, therefore, it does not undermine Mullen's adequacy as a named plaintiff.

       2.     Unique defense

       The defendants next contend that Mullen is not an adequate class representative

because she is subject to a unique defense. "A representative might be inadequate if

[s]he is subject to a substantial defense unique to [her]." Beaton, 907 F.3d at 1027.

The Seventh Circuit has clarified, however, that a named plaintiff is not an inadequate

representative when a defendant seeks "to derail legitimate class actions by conjuring

up trivial credibility problems or insubstantial defenses to the class representative." CE

Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 728 (7th Cir. 2011).



                                             8
       The defendants argue that Mullen is subject to a waiver defense because, after

the onset of this litigation, she signed a waiver of all claims against GLV so that her

daughter could participate in a volleyball league that took place at a GLV facility. The

Court concludes that this defense is insubstantial and therefore presents no bar to class

certification. Although Illinois courts enforce unambiguous contracts releasing legal

claims, "a release will not be construed to include claims that were not within the

contemplation of the parties." Miller v. Lawrence, 2016 IL App (1st) 142051, ¶ 26, 61

N.E.3d 990, 997. "In many cases, a release makes clear on its face what claims were

within the contemplation of the parties at the time the release was given." Thornwood,

Inc. v. Jenner & Block, 344 Ill. App. 3d 15, 21, 799 N.E.2d 756, 762 (2003). When the

scope of a release agreement is ambiguous, Illinois courts consult extrinsic evidence to

determine which claims it encompasses. Bank of Commerce v. Hoffman, 829 F.3d 542,

547 (7th Cir. 2016).

       Though seemingly broad, the general release in question is ambiguous in scope.

Despite its language putatively releasing all claims against GLV, the waiver document

strongly implies that is a prospective exculpatory agreement concerning Mullen's

daughter's future participation in a volleyball league, not a backward-looking liability

release that would bar Mullen's claims in this suit. The document is entitled "2018 High

School Summer League," and the relevant clause appears under the heading "Release

Permission to Treat & Emergency Information." Defs.' Ex. D, dkt. no. 87-4. Following

an expansive clause releasing "all claims arising out of or connected with Child's

participation in any GLV, Inc. Program," the waiver states, "I provide this release

because I am mindful that Athletics, Physical Training, and competition can be a



                                             9
dangerous under-taking regardless of how careful or prudent any person, firm or facility

might be." Id. These statements show that the document plainly contemplates future

physical injury to Mullen's daughter in the upcoming volleyball league and that it is

narrower in scope than the general liability release clause might imply. These narrower

provisions affect the interpretation of the general release language and make the waiver

ambiguous on its face. See Hoffman, 829 F.3d at 547.

       Extrinsic evidence further shows that the parties did not contemplate waiver of

Mullen's claims in this case and that the waiver defense is therefore insubstantial.

Mullen submitted an affidavit attesting that she signed the waiver so that her daughter

could participate in the summer volleyball league. Ex. D to Pl.'s Reply Br. (Mullen

Decl.), dkt no. 94-4, at 2. The defendants have pointed to no evidence suggesting that

either they or Mullen understood this agreement to encompass her claims in this case.

The fact that the waiver itself instructed Mullen to return the document to the team's

coach before the summer league started—rather than submit it to GLV—confirms its

limited purpose. See Defs.' Ex. D, dkt. no. 87-4 ("Please give to your high school coach

before the 1st league date or bring it to your first league date and give it to them. Do

not send this to the Great Lakes Center . . . .").

       The language of the waiver and the context in which Mullen signed it make plain

that this waiver is not a liability release at all, but rather an exculpatory clause designed

to limit GLV's liability for possible future injuries. Under Illinois law, an exculpatory

clause is valid only if it "spell[s] out the intention of the parties with great particularity,"

and the clause "will not be construed to defeat a claim which is not explicitly covered by

[its] terms." Hamer v. City Segway Tours of Chi., LLC, 402 Ill. App. 3d 42, 45, 930



                                                10
N.E.2d 578, 581 (2010). The waiver plainly cannot satisfy that stringent requirement

with respect to the claims in this case, which are not referenced in the document at all.

       Although the Court does not rule out the possibility that the defendants may

ultimately prevail on their waiver defense when they litigate its merits, for the purposes

of the class certification motion the Court finds that the defense is insufficiently

substantial to preclude Mullen from serving as an adequate representative because it

"would only minimally, if at all, distract Plaintiff from representing the interests of the

broader class." Arwa Chiropractic, P.C. v. Med-Care Diabetic & Med. Supplies, Inc.,

322 F.R.D. 458, 466 (N.D. Ill. 2017).

       3.     Mullen's credibility

       The defendants also argue that Mullen is insufficiently credible to serve as a

class representative. A named plaintiff who lacks credibility may be inadequate to

represent the class, but only "if the evidence is so severely undermining [of] plaintiff's

credibility that a fact finder might reasonably focus on plaintiff's credibility, to the

detriment of the absent class members' claims." CE Design, 637 F.3d at 728.

       The defendants point to the waiver discussed in the preceding section as

evidence that Mullen does not genuinely believe the allegations in the complaint. They

argue that Mullen's decision to allow her daughter to participate in a volleyball league

hosted at a GLV facility after this litigation began contradicts her claim that she was

defrauded by the defendants' alleged misrepresentations. This argument is

unpersuasive, however, because the defendants have presented no evidence that the

summer league was affiliated with Rick or Cheryl Butler in any way except that the

games took place at a GLV facility. The defendants' allegation that Mullen "allowed her



                                               11
daughter to play volleyball at GLV under the Butlers' care and control" is therefore

unfounded. Defs.' Resp. Br., dkt. no. 87, at 12.

       The defendants also argue that Mullen lied in her declaration about the

circumstances of the waiver. They cite discrepancies between her account and that of

her daughter's high school volleyball coach, Lori Trippi-Payne, as related in an affidavit.

See Ex. to Defs.' Sur-Reply Br. (Trippi-Payne Decl.), dkt. no. 99-1. But the differences

between their accounts concern insignificant characterizations, such as whether Trippi-

Payne "strongly suggested" that Mullen's daughter play in the summer league or merely

"invited" her to do so. None of the alleged falsehoods in Mullen's declaration approach

the seriousness required to disqualify her from serving as a named plaintiff.

       Finally, the defendants cite statements from other putative class members stating

that they disbelieve Mullen's allegations or find her untrustworthy. These conclusory

statements indicate at most that two class members disbelieve the allegations against

Rick Butler and therefore dislike or distrust Mullen. They do not prove that she is lying,

however, nor do they suggest she cannot adequately represent the class.

       4.     Edelson's conduct

       The defendants' final argument regarding adequacy of representation concerns

Mullen's attorney Jay Edelson. Edelson represents the defendant in an unrelated case

in which the birth mother of Rick Butler's adopted son sued Edelson's client for

defamation because his client allegedly stated that Rick Butler was the child's biological

father. Edelson served Butler with a subpoena to take his deposition in that case.

       The defendants' argument apparently relies on an implicit claim that Edelson

abused the legal process or otherwise committed professional misconduct. This



                                            12
contention is meritless; Butler's deposition testimony is potentially relevant to the legal

issues in that case. The Court finds no basis to conclude that Edelson's conduct was

even objectionable, let alone sufficiently wrongful to make him inadequate to serve as

class counsel. See Reliable Money Order, Inc. v. McKnight Sales Co., 704 F.3d 489,

495 (7th Cir. 2013) (noting that misconduct is disqualifying only if it "creates a serious

doubt that counsel will represent the class loyally"). The Court further concludes,

consistent with previous cases, that the attorneys at Edelson PC are qualified to serve

as class counsel. See, e.g., Wright v. Nationstar Mortg. LLC, No. 14 C 10457, 2016 WL

4505169, at *11 (N.D. Ill. Aug. 29, 2016); Birchmeier v. Caribbean Cruise Line, Inc., 302

F.R.D. 240, 252 (N.D. Ill. 2014).

F.     Predominance

       "The predominance requirement is met when common questions represent a

significant aspect of a case and can be resolved for all members of the class in a single

adjudication." Riffey, 873 F.3d at 565. The Court reviews the evidence "pragmatically

in order to decide whether class-wide resolution would substantially advance the case."

Id. (internal quotation marks omitted).

       As explained above with respect to the commonality element, multiple key

aspects of Mullen's claims can be resolved on a class-wide basis. In response, the

defendants point to a litany of issues they contend require individualized proof. The

Court concludes that common issues do not predominate for the proposed class in light

of the differences among GLV's programs, but that Mullen's alternative proposed class

satisfies Rule 23(b)(3)'s predominance requirement.




                                             13
       1.      Reliance and proximate causation

       The defendants argue that the elements of reliance and proximate causation for

Mullen's fraud claims require individualized proof. First, they contend that Mullen has

not shown that the defendants made the allegedly deceptive statements to the class as

a whole and that her claims therefore require particularized evidence about what

statements they made to various class members at different times. This argument is

unconvincing; even if it were true that the defendants' statements, including those

published on their website and sent by e-mail, were made to class members at different

times, Mullen also alleges that the defendants fraudulently concealed Rick Butler's

alleged sexual misconduct. The evidence suggests that they committed this same

alleged omission equally with respect to all the putative class members; that is, there is

no evidence that they selectively disclosed his alleged wrongdoing. The related

question of whether the defendants had an affirmative duty to disclose his alleged

misconduct may similarly be resolved for the entire class at once. See, e.g., Issen v.

GSC Enters., Inc., 522 F. Supp. 390, 402 (N.D. Ill. 1981) ("Common questions include

. . . the duty to disclose[.]").

       Second, the defendants argue that reliance and proximate causation are

inherently individualized questions that cannot be resolved class-wide. Although the

Seventh Circuit has not spoken unequivocally on this question in the context of fraud

claims, Judge Robert Dow's opinion in Rowe v. Bankers Life & Cas. Co., No. 09-cv-491,

2012 WL 1068754 (N.D. Ill. Mar. 29, 2012), summarizes the relevant case law and

describes the appropriate standard: a court may infer reliance or proximate causation

on a class-wide basis when "potential members have been subject to standardized



                                            14
misrepresentations" and there is a "clear and logical connection" between the

misrepresentation and the class members' conduct that suggests that no rational class

member would have acted as they did absent the misrepresentation. Id. at *10-11.

       Mullen's claims satisfy this standard, subject to the limitations the Court identifies

in the following section. As discussed above, the defendants engaged in the alleged

fraudulent concealment with respect to the class as a whole, which would constitute a

standardized misrepresentation. There is also a clear and logical connection between

this alleged misrepresentation and the class members' reliance. The inference of

reliance is straightforward: no reasonable parent would knowingly send their child into

the care of an adult who admitted to a pattern of rape and sexual abuse against minors.

       The defendants rely on Oshana v. Coca-Cola Co., 472 F.3d 506 (7th Cir. 2006),

in which the Seventh Circuit held that the district court did not abuse its discretion by

denying class certification in a case alleging a fraudulent failure to disclose the

presence of a particular chemical in Diet Coke. The Court explained that the proposed

class encompassed people who may have bought Diet Coke despite knowing about the

chemical, and even some who bought it because of the chemical. Id. at 514. The

present case presents a considerably stronger argument for class-wide reliance

because people generally take more seriously their prerogative to protect their children

from sexual predation than they do their desire for a particular soft drink. Rowe also

furnishes a useful comparison because it concerned consumers' decisions to buy

particular annuities for which there was "more than one logical explanation." Rowe,

2012 WL 1068754, at *11. Here, by contrast, the seriousness of the allegations against

Rick Butler makes an inference of class-wide reliance appropriate.



                                             15
       The Court concludes that Mullen's claims would permit a reasonable inference of

class-wide reliance, and that the issues of reliance and proximate causation therefore

do not constitute individualized questions that defeat predominance.

       2.     Differences among GLV programs

       The defendants contend that the proposed class encompasses a disparate

variety of programs. In particular, they emphasize that the proposed class would

include members who paid for all-boys programs, programs hosted at different facilities,

and programs in which Rick Butler has little or no personal involvement. The unstated

conclusion of the defendants' argument is that certain legal and factual issues would

require separate proof for programs at different levels of remove from Rick Butler.

       Although the putative class members share some common issues of law and

fact, including those discussed above with respect to the commonality element, the

Court concludes that the differences among the GLV programs prevent the class from

being "sufficiently cohesive to warrant adjudication by representation." Kleen Prods.

LLC v. Int'l Paper Co., 831 F.3d 919, 925 (7th Cir. 2016) (quoting Amchem Prods., Inc.

v. Windsor, 521 U.S. 591, 623 (1997)). Resolving the issue of materiality, for example,

may depend on the nature of the program. Whereas the alleged fraud may have been

directly material for a young woman playing on a team coached by Rick Butler, there is

good reason to believe that it may have been less salient for (by way of example) a

young man participating in an off-site program with which Rick Butler had no direct

involvement. The issue of reliance may be similarly context-dependent because the

"clear and logical connection required" to sustain the inference is likely weaker for

programs in which parents did not anticipate that their child would come in contact with



                                            16
Butler. Rowe, 2012 WL 1068754, at *11. These differences mirror the proposed class

Oshana, where class certification was rejected because the proposed class included

numerous putative members who were indifferent to the alleged fraud. Oshana, 472

F.3d at 514. Taken together, the variation among GLV programs would prevent

common issues from predominating in the litigation were the class defined as broadly as

Mullen proposes.

       In response to these concerns, Mullen suggests that the Court could certify a

narrower class limited to individuals who paid for volleyball instruction through the

Sports Performance program that Rick Butler supervised. This amendment would

resolve problems related to the predominance element because the class would be

limited to individuals who paid for programs in which Butler was directly involved.

Questions of materiality and reliance could therefore be answered on a class-wide

basis. For this reason, the Court concludes that only the narrower proposed class

satisfies the predominance requirement in light of the differences among GLV

programs.

       3.     Statute of limitations

       The defendants next argue that this case will require individualized analysis of

whether a subset of the putative class members' claims are time-barred. They contend

that because the class period is five years and Mullen's statutory claims are subject to a

three-year limitations period beginning with the discovery of the alleged fraud, class

members who discovered the fraud more than three years would not be entitled to relief.

Mullen has alleged fraudulent concealment, however, which "tolls the statute of

limitations under the ICFA" for five years. Karpowicz v. Gen. Motors Corp., No. 97 C



                                            17
1390, 1997 WL 285943, at *5 (N.D. Ill. May 23, 1997). If Mullen successfully

establishes that the alleged fraudulent concealment tolls the statute of limitations, there

will be no need for individualized proof on this question. The Court retains discretion to

narrow the class if significant individualized questions regarding the statute of limitations

ultimately arise.

       4.      Damages

       Finally, the defendants challenge the predominance element by arguing that

damages calculations for each class member will require individualized proof. This

argument is insufficient to defeat class certification, however, because "[i]t is well

established that the presence of individualized questions regarding damages does not

prevent certification under Rule 23(b)(3)." Messner v. Northshore Univ. Health Sys.,

669 F.3d 802, 815 (7th Cir. 2012). The Court may elect to bifurcate the case into

separate liability and damages phases if it becomes necessary to do so. See McMahon

v. LVNV Funding, LLC, 807 F.3d 872, 876 (7th Cir. 2015).

G.     Superiority

       Finally, the Court concludes that a class action is superior to other methods of

adjudicating this case. The predominance of common issues means that "a class action

would achieve economies of time, effort, and expense . . . ." Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 615 (1997). Given that the underlying conduct took place in

Illinois and Illinois law governs the suit, it is desirable to concentrate the litigation in this

forum. See Fed. R. Civ. P. 23(b)(3)(C). And the Court is aware of no parallel litigation

already being brought by other putative class members. See id. 23(b)(3)(B).

       The defendants argue that class certification is inappropriate because the



                                               18
potential damages owed to putative class members are sufficiently large to make

individual litigation viable. As the defendants elsewhere acknowledge, however, the

damages vary across the class, and it is possible that a significant number of putative

class members will have only a small stake in the outcome. Class certification in this

case would therefore serve a central purpose of the class-action mechanism. See

Amchem Prods., 521 U.S. at 616 (noting that class actions are appropriate when "the

amounts at stake for individuals may be so small that separate suits would be

impracticable").

       The defendants also argue that class certification would make the litigation

unmanageable. All they offer in support, however, is the conclusory explanation that

"putative class members have repeatedly paid GLV for volleyball instruction in a variety

of forums." Defs.' Resp. Br., dkt. no. 87, at 25. It is far from clear that this case in fact

presents significant manageability problems. But even if the Court were to accept the

defendants' contention, it conflicts with the "well-settled presumption that courts should

not refuse to certify a class merely on the basis of manageability concerns." Mullins,

795 F.3d at 659.

                                         Conclusion

       For the foregoing reasons, the Court grants the plaintiff's motion for class

certification [dkt. no. 83] but modifies the proposed class definition. The Court certifies

the following class under Rule 23(b)(3): all individuals who paid money to the

defendants for youth volleyball instruction through the Sports Performance program

provided by or through GLV Inc. in the State of Illinois between February 27, 2013 and

January 10, 2018. The Court also appoints the following attorneys as class counsel:



                                              19
Jay Edelson, Eve-Lynn J. Rapp, Christopher L. Dore, Alfred K. Murray II, and Sydney

M. Janzen. The status hearing set for February 12, 2019 is advanced to January 31,

2019 at 9:30 a.m. Class counsel are directed to provide a draft class notice to

defendants' counsel by no later than January 23, 2019, and defendants' counsel are

directed to provide comments and objections to class counsel by January 28, 2019.

Counsel are likewise directed to confer regarding the information needed to send notice.

A joint status report regarding these matters is to be filed by January 30, 2019.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: January 18, 2019




                                            20
